Case: 15-20731      Document: 00513803979         Page: 1    Date Filed: 12/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-20731
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 20, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LINO ISAAC CARRILLO-HERNANDEZ, also known as Lino Carrillo-
Hernandez, also known as Lino Carillo-Hernandez, also known as Lino Isaac
Carrillo, also known as Lino Isaac Hernandez Carrillo, also known as Lino
Carrillo Hernandez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-476-1


Before DENNIS, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Lino Isaac Carrillo-
Hernandez raises an argument that is foreclosed by United States v. Gonzalez-
Longoria, 831 F.3d 670 (5th Cir. 2016) (en banc), petition for cert. filed (Sept.
29, 2016) (No. 16-6259). In Gonzalez-Longoria, we held that 18 U.S.C. § 16(b),


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20731    Document: 00513803979     Page: 2   Date Filed: 12/20/2016


                                 No. 15-20731

which defines a crime of violence when incorporated by reference into U.S.S.G.
§ 2L1.2(b)(1)(C), is not unconstitutionally vague on its face in light of Johnson
v. United States, 135 S. Ct. 2551 (2015). Id. at 672. Accordingly, the motion
for summary affirmance is GRANTED, the alternative motion for an extension
of time to file a brief is DENIED, and the judgment of the district court is
AFFIRMED.




                                       2